ws 2

oOo CO s DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00134-JAM Document 213

PHILLIP A. TALBERT

Acting United States Attorney
HEIKO P. COPPOLA

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

DAVID LIM

Trial Attorney

U.S. Department of Justice
National Security Division

Attorneys for Plaintiff
United States of America

Filed 07/23/21 Page 1of1

FILED

JUL 23 2021

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
V.
TANG JUAN,
(a.k.a. Juan Tang)
Defendant.

 

 

CASE NO. 2:20-CR-00134 JAM
ORDER

The government’s motion to dismiss the superseding indictment in the above-entitled case is

hereby GRANTED. The motions in limine hearing set for July 23, 2021 and the trial date scheduled for

July 26, 2021 are hereby VACATED.

pated fuly 23 202

SAM Yo

GAE HONORABLE JOHN A. MENDEZ

UNITED STATES DISTRICT COURT JUDGE

ORDER

 
